UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-4896


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STARKS FINCHER, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   G. Ross Anderson, Jr., Senior
District Judge. (7:08-cr-01219-GRA)


Submitted:   April 12, 2010                 Decided:   April 20, 2010


Before KING, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Elizabeth Jean Howard, Assistant
United   States  Attorney,   Greenville,  South  Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pursuant to a written plea agreement, Starks Fincher,

Jr., pled guilty to possession with intent to distribute five

grams or more of cocaine base, possession of a firearm by a

convicted   felon,     and     possession         of   a   firearm      during     a       drug

trafficking crime.           He was sentenced to 262 months in prison.

He now appeals.         His attorney has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), questioning whether

Fincher’s sentence is reasonable but stating that there are no

meritorious    issues      for     appeal.        Fincher    was       notified       of    his

right to file a pro se supplemental brief but has not filed such

a brief.    We affirm.

            Our     review    of     the    transcript      of    the    plea     colloquy

discloses full compliance with Fed. R. Crim. P. 11.                               Further,

the record reveals that Fincher entered his plea voluntarily and

knowingly   and     that     there    was    a    factual    basis      for     the    plea.

Finally, we have identified no viable appellate issues related

to the convictions.

            Turning     to    Fincher’s          sentence,       our    review    is        for

reasonableness,        applying        an        abuse-of-discretion             standard.

Gall v. United States, 552 U.S. 38, 51 (2007).                             In imposing

sentence,     the    district        court       properly    calculated          Fincher’s

advisory Guidelines range and considered the 18 U.S.C. § 3553(a)

(2006) sentencing factors, as Gall requires.                      See id.        Fincher’s

                                             2
262-month sentence falls within his Guidelines range of 262-327

months;    we    afford      a    presumption           of   reasonableness         to   this

within-Guidelines sentence.               See United States v. Go, 517 F.3d
216, 218 (4th Cir. 2008).

            “Regardless of whether the district court imposes an

above, below, or within-Guidelines sentence, it must place on

the   record      an    ‘individualized             assessment’         based       on    the

particular      facts   of       the   case   before         it.”    United     States     v.

Carter, 564 F.3d 325, 330 (4th Cir. 2009).                          Here, the district

court made no such individualized assessment.                          However, Fincher

did not object to this omission, and our review therefore is for

plain error.      See United States v. Jeffers, 570 F.3d 557, 569-70

(4th Cir.), cert. denied, 130 S. Ct. 645 (2009).                         At sentencing,

defense counsel requested a sentence at the low end of Fincher’s

advisory     Guidelines       range,      and      Fincher      received      the    lowest

possible sentence within that range.                     We conclude that there was

no plain error because the omission did not affect Fincher’s

substantial rights.

            We accordingly affirm.                 In accordance with Anders, we

have thoroughly reviewed the record for any meritorious issues

and have found none.             We therefore affirm.               This court requires

that counsel inform his client, in writing, of his right to

petition   the    Supreme        Court   of       the    United     States   for     further

review.    If the client requests that a petition be filed, but

                                              3
counsel   believes     that    such   a       petition   would   be   frivolous,

counsel   may   move    this    court         for   leave   to   withdraw   from

representation.      Counsel’s motion must state that a copy of the

motion was served on the client.              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                        AFFIRMED




                                          4